department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b01 mbaxter tl-n-2716-01 uilc internal_revenue_service national_office service_center advice memorandum for associate area_counsel small_business self-employed area from john j mcgreevy assistant to the branch chief branch administrative provisions judicial practice cc pa apjp subject additional levied funds this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether the service may retain additional levied funds under sec_6342 if the service refunds the additional levied funds what look back period under sec_6511 applies whether the service may apply the additional levied funds under sec_6402 to tax years for which no returns have been filed conclusions the service may retain the additional levied funds under sec_6342 if the service refunds the additional levied funds the refunds will be subject_to a 2-year or 3-year lookback period under sec_6511 or b the service may not apply the additional levied funds under sec_6402 to tax years for which there is no asserted tax_liability facts the service is confronted with situations in which tax_liabilities were fully paid_by levied funds however the levies were not released because the levies were systemically performed and there was no occasion for review by irs employees as a result the service continued to receive funds the service applied the excess funds to tax years that were not included in the levies and for which no returns were filed no liabilities were assessed for the years for which the funds were applied the service released the levies but has not informed the taxpayers of the overpayment and the taxpayers have not requested a refund law and analysis issue the initial question is whether the service may retain surplus proceeds from the levy when the taxpayer fails to apply and offer satisfactory proof that he is entitled to such funds in this situation we think the service may retain the surplus proceeds the term surplus proceeds describes the levied funds remaining after the payment of expenses of the levy the tax_liability on seized property and the liability of the taxpayer in respect of which the levy was made see sec_6342 sec_6343 provides that any surplus proceeds remaining after the application of sec_6342 shall upon application and satisfactory proof in support thereof be credited or refunded by the secretary to the person or persons legally entitled thereto given that the plain wording of the statute requires that an application and satisfactory proof be given to the service before the service may remit the surplus proceeds we conclude that the taxpayer’s failure in this case to meet these requirements allows the service to retain the funds issue after the liabilities were fully satisfied the service continued to receive additional funds these additional funds created overpayments for the years included in the levies sec_6511 provides that a claim for credit or refund of an overpayment of any_tax in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within two years from the time the tax was paid sec_6511 provides that if the claim was filed by the taxpayer during the three-year period under sec_6511 the amount of the credit or refund shall not exceed the portion for the tax paid during the period immediately preceding the filing of the claim equal to three years plus the period of any extension of time for filing the return sec_6511 provides that if the claim was not filed within the three year period the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim sec_6511 provides that if no claim is filed the amount of the refund shall not exceed the amount which would be allowable under sec_6511 or b if a claim was filed on the date the refund is allowed for purposes of sec_6511 a refund is considered allowed on the date on which the secretary first authorizes the scheduling of the overassessment see sec_6407 in order to apply sec_6511 it is first necessary to identify the taxable_year for which an overpayment may exist the excess funds constitute amounts erroneously collected within the meaning of sec_7422 a lawsuit to recover such amounts may be filed only if the taxpayer first files a timely refund claim see 494_us_596 however the service may refund an overpayment even if no refund claim is filed provided that a timely refund claim could be filed on the date of allowance of the refund this is clear from a consideration of sec_6511 which provides that if no claim is filed the amount of the refund shall not exceed the amount which would be allowable under sec_6511 or b if a claim was filed on the date the refund is allowed as discussed above a refund is allowed on the date on which the secretary first authorizes the scheduling of the overassessment thus the 2-year or 3-year lookback period of sec_6511 or b runs from this date we assume that the taxpayers filed tax returns for the years included in the levies if the refunds will be allowed within years of the dates on which the returns were filed the 3-year lookback period in sec_6511 applies thus the excess funds received by the service may be refunded if they were received within years of the date of allowance of the refund however if the date of allowance of any refund as determined under sec_6407 will occur more than years after the return was filed or if no return was filed then the 2-year lookback period of sec_6511 would apply in such a case the excess funds may be refunded only if received within years of the date of allowance of the refund as determine under sec_6407 in this case the service erroneously collected taxes by levy after the liability was satisfied the usual rules of sec_6511 are applicable and the refunds will be subject_to a 2-year or 3-year lookback period under sec_6511 or b as explained above issue sec_6402 grants the service the authority to make credits or refunds sec_6402 provides that in the case of an overpayment the secretary may credit the amount of such overpayment against any_tax liability and shall subject_to certain subsections not relevant here refund any balance sec_301_6402-1 of the regulations on procedure and administration provides that the commissioner within the applicable_period of limitations may credit any overpayment_of_tax against any outstanding tax_liability owed by the person making the overpayment and the balance if any shall be refunded to that person by the commissioner the regulations under sec_6402 provide that the service may credit any overpayment_of_tax against any outstanding liability the regulations do not provide any further definition of what constitutes an outstanding liability for purposes of sec_6402 the levied funds were not retained to pay an asserted_liability for the years not covered by the levy the taxpayers did not file returns for the years to which the additional levied funds were applied and no liability was assessed for the taxpayers for those years thus the levied funds were applied to taxpayers’ accounts even though no outstanding tax_liabilities had been asserted against the taxpayers because there were no outstanding tax_liabilities against the taxpayer for the years in which the additional levy payments were applied the levied funds could not be retained pursuant to sec_6402 if you have any questions please call our office at
